    Case: 5:20-cv-02560-JRA Doc #: 1 Filed: 11/13/20 1 of 7. PageID #: 1




                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

 CSX Transportation, Inc.

                                Plaintiff,

                v.                                          CASE NO:


 B&G Futures, Inc.

                                Defendant.

                                      COMPLAINT

       Plaintiff CSX Transportation, Inc., by and through its attorneys, files this

Complaint against defendant B&G Futures, Inc., and in support thereof, avers as follows:

                                         PARTIES

       1.      Plaintiff, CSX Transportation, Inc. (“CSX”), is a corporation incorporated

under the laws of the Commonwealth of Virginia with its principal place of business in

Jacksonville, Florida.

       2.       CSX operates as an interstate rail carrier subject to the jurisdiction of the

U.S. Surface Transportation Board, and is governed by the provisions of the Interstate

Commerce Act, 49 U.S.C. § 10101, et seq.

       3.      B&G Futures, Inc. (“B&G”) is an Ohio corporation with its principal place

of business in Canton, Ohio.

                                     JURISDICTION

       4.      Jurisdiction is based upon 28 U.S.C § 1337 as this is a cause of action arising

under the Interstate Commerce Act, 49 U.S.C. §§10101 et seq.
    Case: 5:20-cv-02560-JRA Doc #: 1 Filed: 11/13/20 2 of 7. PageID #: 2




        5.      Jurisdiction in this matter is also based upon 28 U.S.C. § 1332(a) as the

matter in controversy exceed $75,000.00 and there is complete diversity of citizenship

among the parties.

                                            VENUE

        6.      Venue properly lies in this district pursuant to 28 USC § 1391(b) because

the defendant is subject to personal jurisdiction in this judicial district and a substantial part

of the events or omissions giving rise to the plaintiff’s claims occurred this judicial district.

                                        PREDICATE FACTS

        7.      CSX operates as an interstate rail carrier subject to the jurisdiction of the

United States Surface Transportation Board, and is governed by the provisions of the

Interstate Commerce Act, 49 U.S.C. § 10101, et seq.

        8.      The rules which set forth the CSX’s terms and conditions for transporting

freight are set out in CSX’s Intermodal Rules Directory No. 1, its tariffs, and subsequent

amendments of the same, which are public tariffs posted on the internet (collectively the

“Tariff”).

        9.      The subject matter of this litigation arises from freight charges assessed

pursuant to the Tariff, agreements and/or price authorities governing the common carriage

of freight by CSX.

        10.     Price authorities are agreements between CSX and third-party customers

seeking transportation services, like B&G, establishing specified rates under specified

terms and conditions, including incorporation of the Tariff.




                                                2
    Case: 5:20-cv-02560-JRA Doc #: 1 Filed: 11/13/20 3 of 7. PageID #: 3




          11.   B&G engaged CSX to transport shipments of freight via interstate rail and

requested CSX transport empty railcars to a location designated by B&G for loading or

unloading (the “Shipments”).

          12.   CSX transported the Shipments pursuant to price authority agreements

entered into between CSX and B&G and subsequent amendments of the same (the

“Agreement”).

          13.   Under the Agreement, B&G is required to pay freight and related charges

to CSX for the interstate transportation of freight by rail in accordance with rates

established by the Agreement and/or the Tariff and price authorities.

          14.   B&G is required to pay CSX within fifteen days of CSX invoicing B&G for

the transportation services provided by CSX.

          15.   Pursuant to the Agreement and/or Tariff, B&G’s failure to timely pay the

freight charges owed results in a finance charges accruing at the rate of twelve percent per

annum. The finance charges continue to accrue on delinquent invoices until paid in full.

          16.   Pursuant to the Tariff, CSX is entitled to recover attorney’s fees and costs

incurred in seeking collection of any unpaid invoices, including litigation costs.

                                         Count I
                            (Failure to Pay Freight Charges)

          17.   CSX incorporates all preceding paragraphs as if fully set forth at length

herein.

          18.   Between July 2018 and November 2019, CSX transported the Shipments

from Portsmouth, Virginia, to Warwick, Ohio, at the request of B&G.

          19.   Pursuant to the terms of transportation, B&G is responsible for paying CSX

for the transportation services CSX rendered to B&G.



                                             3
    Case: 5:20-cv-02560-JRA Doc #: 1 Filed: 11/13/20 4 of 7. PageID #: 4




          20.   CSX submitted invoices to B&G for the freight charges that B&G accrued

since September July of 2018.

          21.   Although demand has been made for payment of the freight charges, B&G

has failed and/or otherwise refused to pay said charges.

          22.   The outstanding balance of freight charges owed to CSX for the Shipments

is not less than $303,835.71.

                                           COUNT II
                                     (Breach of Contract)
                                      (In the Alternative)
          23.   CSX incorporates all preceding paragraphs as if fully set forth at length

herein.

          24.   The total principal amount of freight and related charges owed to CSX by

B&G for the Shipments is $303, 835.71.

          25.   B&G entered into valid and existing agreement(s) with CSX for

transportation services via interstate rail.

          26.   Pursuant to the parties’ agreement(s), B&G requested and utilized CSX’s

services for the transportation of freight by rail.

          27.   CSX provided the transportation services B&G requested and CSX

submitted invoices to B&G for the charges that B&G incurred during the periods listed

above.

          28.   The assessed freight charges were determined and made applicable pursuant

to tariffs, rules, and rates including the Agreement and the Tariff governing the common

carriage of freight by interstate rail carriers.




                                                   4
        Case: 5:20-cv-02560-JRA Doc #: 1 Filed: 11/13/20 5 of 7. PageID #: 5




          29.   Although demand has been made for payment of the outstanding charges

owed to CSX discussed herein, B&G has failed and/or refused to pay those charges which

are due and owing to CSX.

          30.   B&G’s failure to pay CSX for the transportation services CSX rendered is

a breach of the parties’ agreement(s).

          31.   As a direct and proximate result of B&G’s breach, CSX has been damaged

in the amount of $303,835.71 plus interest, finance charges, attorney’s fees and costs.

                                        Count III
                                     (Account Stated)
                                   (In the Alternative)
          32.   CSX incorporates all preceding paragraphs as if fully set forth at length

herein.

          33.   B&G purchased transportation services via interstate rail from CSX and

agreed to pay CSX for all such services rendered.

          34.   During the time of B&G’s purchases, CSX maintained an accurate and

running account of all debts for B&G’s purchases of transportation services via interstate

rail.

          35.   CSX performed its obligations under the agreement with B&G by providing

transportation services via interstate rail on behalf of B&G.

          36.   CSX submitted written accounts to B&G accurately showing all debts owed

by B&G for its purchases of CSX’s services, which amounts to $303,835.71.

          37.   Although CSX has demanded payment for the balance due, B&G has failed

to pay.

          38.   B&G has agreed to, assented, or acquiesced in the correctness of the

account.


                                             5
    Case: 5:20-cv-02560-JRA Doc #: 1 Filed: 11/13/20 6 of 7. PageID #: 6




       39.       B&G has not questioned or objected either specifically or generally

to the numerous accounts rendered.

                                         Count IV
                                   (Unjust Enrichment)
                                    (In the Alternative)
       40.       CSX incorporates all preceding paragraphs as if fully set forth at

length herein.

       41.       At B&G’s request, CSX conferred a benefit to B&G when CSX

provided, and B&G accepted, transportation services via interstate rail.

       42.       The circumstances were such that B&G believed or reasonably

should have believed that CSX expected B&G to pay for the transportation services

CSX provided.

       43.       CSX has suffered a loss of in the amount of $303,835.71 as a direct

and proximate result of B&G’s failure to pay CSX for the services CSX rendered

on behalf of B&G.

       44.       The circumstances are such that B&G’s use of CSX’s transportation

services without payment for the same make it inequitable for B&G to retain the

benefit CSX bestowed upon B&G.

       45.       CSX is entitled to damages in the amount of at least $303,835.71,

which represents the reasonable and fair value of the transportation services B&G

received from CSX.

       WHEREFORE, Plaintiff CSX Transportation, Inc. respectfully demands that

judgment be entered in its favor and against defendant B&G Futures, Inc, in an amount not

less than $303,835.71., in addition to prejudgment interest, finance charges, which accrue

up until the time of trial, together with costs and attorneys’ fees, as required by the parties


                                              6
    Case: 5:20-cv-02560-JRA Doc #: 1 Filed: 11/13/20 7 of 7. PageID #: 7




agreement, CSX’s Intermodal Rules Circular other tariffs, and such other relief as the Court

may allow.


                                                     /s/ Marshal M. Pitchford
                                                     Marshal M. Pitchford (0071202)
                                                     mpitchford@dpylaw.com
                                                     DICAUDO, PITCHFORD & YODER
                                                     209 South Main Street, Third Floor
                                                     Akron, Ohio 44308
                                                     Phone: 330-762-7477
                                                     Facsimile: 330-762-8059

                                                     Attorneys for CSX Transportation,
                                                     Inc.
Of Counsel:


Eric C. Palombo
Matthew J. Haskins
KEENAN COHEN & MERRICK P.C.
125 Coulter Avenue
Suite 1000
Ardmore, PA 19003
Phone: (215) 609-1110
Facsimile: (215) 609-1117
epalombo@freightlaw.net




Date: November 13, 2020




                                             7
